Catron, Ch. J.
delivered the opinion of the court.
Can debt in the debit and detinet, be supported on a note in the following words, to wit: “On or before the first day of March nextVjI promise to pay S. L. Hawkins, one thousand dollars, which may be discharged in good merchantable cotton or tobacco, on delivery in Palmyra, for his stock of goods on hand, and debts due since 1st March last, arising out of the firm of Hawkins and Young. May the 5th, 1828.
W. B. Young, [seal.]
It is settled by the_case of Bloomfield vs. Hancock, (1 Yerger’s Rep. 101,) that debt will lie upon such instruments.
Judgment affirmed.